915 So.2d 250 (2005)
Richard Alan PATE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D04-3106.
District Court of Appeal of Florida, Fifth District.
December 2, 2005.
James S. Purdy, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Jeffrey R. Casey, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Richard Alan Pate was charged with burglary of a structure with a battery, robbery, and grand theft. A jury convicted him as charged for the first two crimes, and with the lesser offense of petit theft with respect to the last count. We affirm in all respects, save two.
First, the jury did not make a finding concerning the dollar amount involved in the petit theft. In accordance with Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the written judgment in connection with this offense should reflect a second-degree misdemeanor, rather than a first-degree misdemeanor.
Secondly, the written judgment should be corrected to indicate that Mr. Pate pled not guilty, rather than nolo contendere, to each of the charges.
Accordingly, this matter is remanded for actions consistent with this opinion.
AFFIRMED in part, REVERSED in part, and REMANDED.
SAWAYA, PALMER and MONACO, JJ., concur.